Name: Commission Regulation (EEC) No 1181/91 of 6 May 1991 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) to trade in fruit and vegetables between Spain and the Community as constituted on 31 December 1985 as regards tomatoes, lettuce, broad-leaf endives, carrots, artichokes, table grapes, melons, apricots, peaches and strawberries
 Type: Regulation
 Subject Matter: Europe;  trade policy;  plant product
 Date Published: nan

 No L 115/8 Official Journal of the European Communities 8 . 5 . 91 COMMISSION REGULATION (EEC) No 1181 /91 of 6 May 1991 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) to trade in fruit and vegetables between Spain and the Community as constituted on 31 December 1985 as regards tomatoes, lettuce, broad-leaf endives , carrots , artichokes , table grapes, melons , apricots, peaches and strawberries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, v Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 816/89 (2) establishes the list of products subject to the supplement ­ ary trade mechanism in the fresh fruit and vegetables sector from 1 January 1990 ; whereas tomatoes , lettuce, broad-leaf endives , carrots, artichokes , table grapes, melons, apricots, peaches and strawberries are included in the list ; Whereas Commission Regulation (EEC) No 3944/89 (  '), as amended by Regulation (EEC) No 245/90 (4), lays down detailed rules for applying the supplementary trade mechanism, to fresh fruit and vegetables ; Whereas for the abovementioned products Commission Regulation (EEC) No 855/91 (5) determines the periods provided for in Article 2 of Regulation (EEC) No 3210/89 until 19 May 1991 ; whereas in view of expected exports from Spain to the rest of the Community, with the excep ­ tion of Portugal, and of the Community market situation, a period I should be fixed for the products in question excepting apricots and peaches ; whereas, on the basis of the abovementioned criteria, a period II should be deter ­ mined for apricots from 3 until 23 June and for peaches from 27 May until 23 June ; whereas indicative ceilings should be determined pursuant to Article 3 of Regulation (EEC) No 3210/89 for short periods given the sensitivity of these products ; Whereas it should be stipulated that the provisions of Regulation (EEC) No 3944/89 relating to statistical moni ­ toring, to the use of exit documents for Spanish consign ­ ments and to the various communications from the Member States apply in order to ensure that the supple ­ mentary trade mechanism operates properly ; Whereas the need for accurate information justifies communications on the statistical monitoring of trade at more frequent intervals ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . For tomatoes, cabbage lettuce, lettuce other than cabbage lettuce, broad-leaf endives, carrots, artichokes, table grapes, melons and strawberries falling within CN codes according to the Annex hereto, the periods provided for in Article 2 of Regulation (EEC) No 3210 /89 shall be as set out in the Annex hereto . 2 . For apricots falling within CN code 0809 10 00 and peaches falling within CN code ex 0809 30 00 :  the indicative ceilings provided for in Article 83 ( 1 ) of the Act of Accesssion, and  the periods provided for in Article 2 of Regulation (EEC) No 3210/89 , shall be as set out in the Annex hereto . Article 2 1 . For consignments from Spain to the rest of the Community market, with the exception of Portugal , of the products referred to in Article 1 , the provisions of Regulation (EEC) No 3944/89 , with the exception of Articles 5 and 7 thereof, shall apply. However, the notification provided for in Article 2 (2) of that Regulation shall be made each Tuesday at the latest in respect of quantities consigned during the preceding week . 2 . The notification provided for in the first paragraph of Article 9 of Regulation (EEC) No 3944/89 for products referred to in Article 1 (2) subject to a period II or to a period III shall be forwarded to the Commission on Tuesday each week at the latest in respect of the preceding week . During the application of a period I , such notifications shall be made once a month, on the fifth day of each month at the latest in respect of data from the preceding month ; where appropriate, such notification shall bear the word 'nil '. Article 3 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the Eh ropea n Commun ities. (') OJ No L 312, 27 . 10 . 1989, p. 6 . (2) OJ No L 86, 31 . 3 . 1989 , p. 35 . 0 OJ No L 379, 28 . 12. 1989, p . 20 . 0 OJ No L 27, 31 . 1 . 1990 , p. 14 . 0 OJ No L 86, 6 . 4 . 1991 , p. 16 . 8 . 5 . 91 Official Journal of the European Communities No L 115/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . 1 Done at Brussels , 6 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission No L 115/ 10 Official Journal of the European Communities 8 . 5 . 91 ANNEX Determination of the periods provided for in Article 2 of Regulation (EEC) No 3210/89 and the ceilings provided for in Article 83 of the Act of Accession Period from 20 May to 30 June 1991 Description of product CN code Period Tomatoes Cabbage lettuce Lettuce other than cabbage lettuce Broad-leaf endives Carrots Artichokes Table grapes Melons Strawberries 0702 00 90 0705 11 10 0705.19 00 ex 0705 29 00 ex 0706 10 00 0709 10 00 0806 10 15 0807 10 90 0810 10 10 I I I I I I I Description of product CN code Indicative ceilling (tonnes) Period Apricots Peaches 0809 10 00 ex 0809 30 00 20.5.- 2.6.1991 : 3.6.- 9.6.1991 : 3 000 10.6.- 16.6.1991 : 3 000 17.6.- 23.6.1991 : 3 000 24.6.- 30.6.1991 : 20.5.- 26.5.1991 : 27.5.- 2.6.1991 : 7 500 3.6.- 9.6.1991 : 6 100 10.6.- 16.6.1991 : 5 600 17.6.- 23.6.1991 : 5 550 24.6.- 30.6.1991 : I II II II I I II II II II I